UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 21, 2013 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or otherjurisdiction ofincorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) 516-466-3100 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note We are filing this Current Report on Form 8-K (the “Current Report”) to include under (i) Item 9.01(a), the audited statement of revenues and certain expenses of the Autumn Brook Apartments (as defined) for the year ended December 31, 2012 and the unaudited statement of revenues and certain expenses for the three months ended March 31, 2013 and (ii) Item 9.01(b), our unaudited pro forma financial statements reflecting the acquisition, by a joint venture in which we have a 75% equity interest, of a 156 unit multi-family residential property located in Hixson, Tennessee (the “Autumn Brook Apartments”).This property was purchased on June 21, 2103 for a contract purchase price of $10.9 million of which $8.1 million was financed with mortgage debt. Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Business Acquired-Autumn BrookApartments Page (i) Independent Auditors’ Report 1 (ii) Statements of Revenues and Certain Expenses for the year ended December 31, 2012 and the three monthsended March 31, 2013 (Unaudited) 2 (iii) Notes to Statements of Revenues and Certain Expenses 3 (b) Unaudited Pro Forma Consolidated Financial Statements. (ii)
